DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, Applicant is claiming a method of making (first three ‘forming steps’ in the claim) as well as a method of using (steps starting with ‘measuring’ to the end of the claim) in the same claim – which are two different statutory categories of invention, and, therefore, this claim is indefinite.  It is unclear as to when direct infringement occurs, does it occur when the user makes the device or does it occur when the user actually uses the device (see IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), also MPEP 2173.05(p).  For example, if the device is made and then not used for a long period of time, it creates confusion as to the point where infringement occurs (for example - a company making the device, but a user, that is not the company, using the device – leading to questions of ‘who infringes and when?’).
It is recommended applicant begin the claim (this is only an example, but will make clear the claim is directed to a method of using and then defining the structure that corresponds with the method steps):
“A method for measuring dielectric and magnetic material properties using a transmission line, wherein the transmission line comprises: a fluidic channel comprising two line-channel sections, the sections are cascaded sequentially such that each section comprises a transmission line section and a fluidic channel section, wherein the length ratio of the two transmission lines sections is 2:1, the method comprising:…..”

The above was recommended as to the transmission line structure description, because in the current form (while the current claim is in method of making form, i.e. - forming …, it is still describing a structure that will be created) the limitations are still unclear:
the limitations: “forming a transmission line comprising a plurality of sections, the sections are cascaded sequentially; forming a fluidic channel comprising a plurality of sections, the sections are cascaded sequentially; forming two line-channel sections, each section comprising a transmission line section and a fluidic channel section, the length ratio of the two transmission line sections is 2:1” are unclear as it appears that a plurality of sections are described in each of “the transmission line and the fluidic channel and then additional sections (two line channel sections) are described.  It appears, but this may be incorrect (based on the specification and figures 1a, 1b, and 1c) that there is a transmission line that has a fludic (micro) channel that has two line channel sections (but not each part having different sections as is claimed currently).  The example claim above would correct these problems as long as this is how the Applicant intends their method claim to work.  If the Examiner is incorrect how the structure being used in the method or Applicant has any questions, Applicant is invited to schedule an interview.  
The limitation: “measuring a plurality of scattering parameters of the transmission line at the desired frequencies by use of a network analyzer when the two line-channel sections are empty, one line-channel is filled with material, and the two line-channel sections are filled with materials;” is unclear, because the conditional phrase ‘when’ is being used, so if these conditions (the two line-channel sections are empty, one line-channel is filled with material, and the two line-channel sections are filled with materials) never happen in the prior art (a material is partially in one of the line sections), then this measuring never happens and neither do the additional steps that are based on this step. Further, this is only one use of measuring (measuring when the channel is empty, then it would move on to the next step), but clearly the specification (note figure 7 that all three of these conditions are measured in order to fulfill ‘the method for measuring dielectric and magnetic material properties’.  Thus it is recommended the claim read:
“while the two line-channel sections are empty, measuring a plurality of scattering parameters of the transmission line at [[the]] desired frequencies by use of a network analyzer;
 while one of the two line-channel sections is filled with materials and the other line channel section is empty, measuring a plurality of scattering parameters of the transmission line at [[the]] desired frequencies by use of a network analyzer;
while the two line-channel sections are filled with the materials, measuring a plurality of scattering parameters of the transmission line at [[the]] desired frequencies by use of a network analyzer;
during each measurement, extracting propagation constants of the line-channel sections from measured scattering parameters by use of analytical formulas;
extracting of the materials from the extracted propagation constants by use of models that relate the propagation constants to line-channel geometry, dimension, substrate material property and the dielectric and magnetic material properties.

In regards to claims 2-6, because these claims are further describing the ‘transmission line’ (if Applicant changes the claim as recommended above to simply describe the structure of the transmission line).  Each claim should being “The method of claim 1, wherein the transmission line further comprises ….”.  So as an example claim 2 would state: The method of claim 1, wherein the transmission line further comprises wherein the fluidic channel is a microfluidic channel or a nanofluidic channel.
In regard to claim 7, “formed” should be deleted (likely directed toward method of making, but also in past tense, best to just delete this word and make the rest of the claim clear), so Applicant would then need to be clear as to wherein the line-channel sections are located if that is the desire of this claim.
In regard to claim 8, claim 1 has stated that a network analyzer is how the scattering parameters are measured, so this claim should state: “The method of claim 1, wherein the network analyzer further includes a transmitter and a receiver.
In regard to claim 9, the limitation “wherein the length ratio of the two transmission line sections is not 2:1” is unclear because a dependent claim is required to further limit an independent claim.  Because the 2:1 ratio is in the independent claim, this cannot not be removed from the independent claim because it broadens that aspect of the claim, which is improper form.  Further the additional limitation of: “the propagation constant of the line-channel sections can be obtained with numerical root- searching algorithms”, depending on how this claim is corrected, this should state “is obtained” [deleting ‘can be’] as this is a method step.  A method claim should not state something can happen, because that creates uncertainty and it is not clear if it is actually happening.
The claims will be examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Roelvink et al. (US Publication 2016/0187402).
In regard to claim 1, Roelvink et al. discloses a method for measuring dielectric and magnetic material properties (abstract and paragraph 2 – permittivity and anisotropic properties are measured which would have a relation to magnetic properties), the method comprising forming a transmission line comprising a plurality of sections the sections are cascaded sequentially (see at least figures 2b and 2c of the transmission lines – paragraph 20 that have sections arranged in a sequence to form the lines and substrates, pieces in 2b as well as guides 20, 14, and 16); forming a fluidic channel comprising a plurality of sections, the sections are cascaded sequentially (feed lines 20 and planar lines 14 and 16 in figures 2b and 2c, see at least paragraphs 30 or 38 which discuss liquid samples); forming two line-channel sections, each section comprising a transmission line section and a fluidic channel section, having a length ratio (see lines 14 and 16, which are able to pass fluid through them – paragraphs 30 and 38 and are represented in part of the transmission line and thus read on the line-channel sections as they fall within the transmission line and guide the material); 
measuring a plurality of scattering parameters of the transmission line at the desired frequencies by use of a network analyzer when the two line-channel sections are empty, one line-channel is filled with material, and the two line-channel sections are filled with materials (paragraph 32, liquid holder would be filled with the material, which contacts the channels 14 and 16 – paragraphs 30 and 38, vector analyzer is used which is a known network analyzer commonly referred to as a vector network analyzer - VNA); extracting propagation constants of the line-channel sections from measured scattering parameters by use of analytical formulas (paragraph 32 and formulas associated); extracting material properties from the extracted propagation constants by use of models that relate the propagation constants to line-channel geometry, dimension, substrate material property and the dielectric and magnetic material properties (formulas associated with paragraph 32, which would have some relation with geometer, dimension, substrate material property and the dielectric and magnetic materials properties – all the data taken in and computed would be related to all of these properties of the materials – the formulas being the models, but also table 1 in paragraph 58 discusses modeling and it is listed throughout the specification).
Roelvink et al. lacks specifically the length ratio of the two transmission line sections is 2:1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Roelvink et al. to include performing the method at a time while the lengths have a 2 to 1 ratio in order run the detection at many different values of length for the two lines (see paragraph 39 and 40), such that one would have the 2 to 1 ratio as the errors in eigenvalues in the formulas decrease as line length difference increases (paragraph 40) but the difference can not get so big that it is comparable to the noise floor (paragraph 40), therefore one of ordinary skill in the art would test many different values including one where the ratio between the lines was 2 to 1.
	In regard to claim 2, Roelvink et al. discloses wherein the fluidic channel is a microfluidic channel (paragraph 22 – discloses that the scale of this is micro in stating microstrip – this is throughout the specification).
In regard to claim 3, Roelvink et al. discloses wherein the two line-channel sections are connected with external tubing (lines 20 can be considered “external” or at least a portion of them, see also figure 4 showing external connections to each line, cables are tubes).
In regard to claim 5, Roelvink et al. discloses wherein the transmission line is a microstrip (paragraph 22).
In regard to claim 7, Roelvink et al. discloses wherein the channels of the line-channel sections are formed in the transmission line substrate or surface (see figures 2a-2c, channels 14 and 16 are formed on the substrate and appears to be one surface of the substrate).
In regard to claim 9, Roelvink et al. discloses wherein the length is not 2:1 (as can be seen in the above rejection that would be each other case as the line length is changed to reduce the error, but not changed too much to be at the noise floor – paragraph 40) and wherein the propagation constant is obtained with numerical root searching algorithms (formulas used – root calculations – see at least formulas (4) and (6) in paragraphs 32-34).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roelvink et al. (US Publication 2016/0187402) in view of Muller et al. (US Publication 2006/0115890).
In regard to claim 4, Roelvink et al. lacks specifically wherein the two line-channel sections are connected with separate material injectors.
Muller et al. teaches a particle injector for introducing particles into a carrier flow of a microfluidic system (abstract), such that the injector has two carrier flow inputs that are fed to the injection by being injected so that this can terminate into a single flow (see paragraph 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Roelvink et al. to include having inlets and thus injectors connected around the channels as taught by Muller et al. (inputs for injections into the device of Muller et al.) to come into contact with the fluid channels such that two different fluids can be injected which will then combine in the main chamber so as to test a combination of fluid that needs to be combined at the time of testing (want to test the immediate reaction), thus increasing the functionality of the system by having multiple inputs that would be each around the channels.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Roelvink et al. (US Publication 2016/0187402) in view of Kurimoto et al. (US Publication 2018/0255669).
In regard to claim 6, Roelvink et al. lacks specifically wherein the transmission line comprises coating films.
Kurimoto et al. discloses wherein the transmission line includes a coating film that can be adjusted to be an appropriate thickness (paragraph 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Roelvink et al. to include having a coating film on the transmission line as taught by Kurimoto et al. in order to be able to create a noise suppression member on the transmission line which would add functionality to the transmission line – it would be known that additional films (Kurimoto et al. is a singular film but can be added thickness) can be used to create a thicker coating or one with different properties than just noise suppression (for example – environment protection, electrical shielding, and/or heat protection).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roelvink et al. (US Publication 2016/0187402) in view of Sleasman et al. (US Publication 2019/0346545).
In regard to claim 8, Roelvink et al. lacks specifically wherein a transmitter and a receiver are configured to measure the scattering parameters (as no further description is given of the vector analyzer).
Sleasman et al. discloses a vector network analyzer that includes an array transmitter and an array receiver (paragraph 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Roelvink et al. to include wherein the vector analyzer includes a transmitter and receiver all in one as taught by Sleasman et al. in order to have one device that has both a receiver and transmitter in order to create and receive data in the vector analyzer so as to keep the device compact which allows the system to take up less space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Godager (US Publication 2020/0309580) discloses a electromagnetic multiphase flowmeter and use s-parameters to measure the propagation constant of the flow.  Shlepnev (US Publication 2014/0032190) discloses a system for identication of conductor surface roughness model for transmission line using a vector network analyzer.  Adamian et al. (US Publication 2004/0193382) discloses a calibrating port system using s-parameters for propagation constants.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/           Primary Examiner, Art Unit 2896